Citation Nr: 0114792	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-07 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hyperthyroidism.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had service from August 1987 to April 1992.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied service connection for hyperthyroidism.  

In a December 1999 Board Remand, this matter was returned to 
the RO in order for the veteran to be scheduled for a Travel 
Board hearing.  The veteran was scheduled for a Travel Board 
hearing in March 2001.  However, a notation in the claims 
file reveals that the veteran failed to appear for the 
hearing without filing a request for postponement of the 
hearing.  Accordingly, pursuant to 38 C.F.R. § 20.704(d) 
(2000), the veteran's appeal will be processed as though the 
request for hearing has been withdrawn. 


FINDING OF FACT

Hyperthyroidism is not shown by competent medical evidence to 
be causally or etiologically related to service.  


CONCLUSION OF LAW

Hyperthyroidism was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
2000), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303, (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
hyperthyroidism.  The Board initially notes that during the 
pendency of this appeal, a bill was passed that eliminates 
the need for a claimant to submit a well-grounded claim and 
amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now necessitates the Board to proceed directly to 
an adjudication of the merits of a service connection claim 
(provided the Board finds that the VA has fulfilled its duty 
to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claim for service connection for hypothyroidism.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  In an August 1997 
rating decision, a March 1998 Statement of the Case (SOC), 
and a December 1998 Supplemental Statement of the Case 
(SSOC), the RO notified the veteran of all regulations 
pertinent to service connection claims and adjudicated the 
veteran's claim on the merits.  The RO advised the veteran 
that his claim was denied because the evidence showed that 
the veteran did not develop hyperthyroidism until 
approximately 2 years after his discharge from service and a 
VA medical opinion of record reflected that it was most 
likely that the veteran's thyroid disorder developed after 
service and was not related to service.  There was no 
evidence to show that the veteran's thyroid disorder was 
related to service (evidence that was previously required to 
well ground a claim and that is still required to grant a 
claim on the merits).  The RO also provided the veteran and 
his representative an opportunity to present argument on this 
matter and the veteran was afforded a VA examination in May 
1997 and a VA medical opinion was obtained in November 1998.  
Further, he was also afforded a personal hearing at the RO in 
June 1998 and pursuant to a December 1999 Board Remand, the 
veteran was scheduled for a Travel Board hearing in March 
2001.  However, the veteran failed to appear for the Travel 
Board hearing.  Accordingly, the Board is satisfied that the 
veteran was ensured due process of law as a result of the 
actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the VA 
examination that was conducted and the VA opinion that was 
obtained, the Board finds that no further assistance is 
necessary for an equitable adjudication of the current 
appeal.  Therefore, the Board will proceed with adjudication 
of the veteran's appeal.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may be presumed for 
certain disorders and diseases, including endocrinopathies, 
if they became manifest to a degree of 10 percent within one 
year (or three years in the case of tuberculosis) from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In this case, the veteran essentially alleges that the weight 
fluctuations that he experienced in service which led to his 
discharge from service was a manifestation of his later 
diagnosed thyroid disease.  The veteran asserts that the Navy 
failed to test him for any possible thyroid problems and that 
he should be service-connected for his currently diagnosed 
hypothyroidism, because he had symptoms of the same during 
service.  The veteran's service medical records are negative 
for treatment for or a diagnosis of hyperthyroidism.  On 
entrance examination in December 1986, the veteran was noted 
to weigh 236 pounds and to be 73 1/2 inches tall.  Blood 
pressure was reported to be 120/70 and pulse was 88.  
Examination of the heart was reported to be normal.  On the 
associated Report of Medical History, the veteran reported 
that he had had a recent loss of weight explaining that he 
had lost 10 pounds recently through diet and exercise.  
Service medical records show that the veteran was referred to 
the dietitian in March 1989 to be evaluated for an 1800 
calorie diet; in the referral, it was noted that the veteran 
had no metabolic abnormalities.  In April 1990, the veteran 
was provided diet counseling in the weight reduction program, 
and continued to be screened and followed for obesity through 
February 1992.  Notably, on dental health questionnaires 
dated in August 1987, November 1988, June 1989, July 1990, 
July 1991, and April 1992, the veteran denied fainting or 
dizziness, nervousness, cardiovascular problems, thyroid 
disease, and unexplained weight change.  On separation 
examination in April 1992, the veteran was noted to weigh 275 
pounds and his pulse was reported to be 80.  No pertinent 
physical abnormalities were noted on examination.  On the 
associated Report of Medical History, the veteran denied 
dizziness or fainting spells, eye trouble, thyroid trouble, 
palpitation or pounding heart, high or low blood pressure, 
recent gain or loss of weight, frequent trouble sleeping, and 
nervous trouble of any sort.  

Post-service medical records reflect that the veteran was 
afforded a physical examination in May 1992 in connection 
with his employment with Browning-Ferris Industries.  This 
report reflects that the veteran was not shown to have any 
significant abnormalities or medical findings and his 
examination was essentially normal.  In December 1994, the 
veteran was hospitalized at a VA medical facility and 
diagnosed with hyperthyroidism, etiology likely Graves' 
disease.  The veteran had been transferred to that facility 
from a VA ambulatory clinic.  The veteran apparently was 
being seen at the ambulatory clinic for a regular check up 
and the veteran's thyroid studies apparently came back 
abnormal.  At the time of the veteran's hospitalization, he 
reported a 75 pound weight loss over the previous 90 days and 
without any effort or special diets.  He also reported 
"difficulty relaxing" and mild anxiety at times.  He also 
apparently noted that he "always has sweats" and had 
experienced palpitations and recently, some diarrhea.  The 
veteran was noted to otherwise have been healthy and active 
without any other complaints.  VA outpatient treatment 
records dated November 1994 to March 1995 reflect ongoing 
treatment for Graves' disease.  

The veteran was afforded a VA examination in May 1997.  At 
that time, he reported that he had steadily gained weight 
during service and that upon discharge from service, he 
started to lose weight.  The examiner diagnosed the veteran 
with status post therapy for hyperthyroidism and euthyroid 
state maintained by oral Levothyroxine.  The examiner 
indicated that the veteran had Graves' disease and that he 
would require continuous Levothyroxine supplementation.  

In June 1998, the veteran was afforded a personal hearing at 
the RO.  He testified that while he was in the Navy he was 
diagnosed as being obese, but he was not evaluated for a 
thyroid disorder.  The veteran indicated that during service 
he was sensitive to heat and experienced excessive sweating, 
which he believed were symptoms of his hyperthyroidism.  The 
veteran also stated that he experienced easy weight gain 
during service and was unable to lose weight without actually 
starving himself.  The veteran indicated that his pre-service 
weight was approximately 230 or 240 pounds and that during 
service he weighed around 300 pounds.  After his discharge 
from service, he lost approximately 75 pounds in 
approximately 90 days and had diarrhea, stomach and leg 
cramps.  This occurred right before he was hospitalized in 
December 1994.  The veteran also testified that from 1988 
forward he experienced sweats, tremors, nervousness and leg 
cramps.  

At the request of the RO, a VA medical opinion was obtained 
in November 1998 regarding the etiology of the veteran's 
hyperthyroidism.  The examiner's report indicates that the 
veteran's claims file was reviewed and it was noted that the 
medical evidence established that the veteran had not been 
diagnosed with hyperthyroidism until approximately two and 
one-half years after his discharge from service.  The 
examiner noted that the veteran was discharged from service 
due to being overweight and that he did not lose weight until 
approximately two and one-half years after his discharge from 
service.  The examiner indicated that review of relevant 
medical authority reflected that hyperthyroidism is usually 
insidious in its symptoms and that the insidious onset of 
hyperthyroidism is more apt to occur in older people.  
Additionally, there are many symptoms associated with 
hyperthyroidism, which the veteran had not been shown to 
have.  The examiner indicated that the veteran's pulse rate 
was 84 in May 1992.  The examiner stated that tachycardia 
greater than 100 are usually shown in younger people with 
hyperthyroidism.  Further, the examiner noted that 
approximately 85 percent of young people with hyperthyroidism 
exhibited weight loss during the course of the illness.  In 
the veteran's case, he weighed 277 pounds in May 1992, which 
was after he was discharged from service.  Based on this 
information, the examiner opined that it was most likely that 
the veteran developed his thyroid disorder after he was 
discharged from service.  The examiner did not relate the 
veteran's thyroid disorder to service.  

A review of the evidence shows that the veteran's 
hyperthyroidism did not manifest until approximately two and 
one-half years after his discharge from service.  Further, 
there is no medical evidence of record relating the veteran's 
currently diagnosed thyroid disorder to service.  The Board 
is persuaded by the November 1998 VA examiner's opinion that 
the veteran did not develop hyperthyroidism until two and 
one-half years after his discharge from service and that his 
hyperthyroidism is not related to his period of service.  
This opinion was based on a review of the veteran's claims 
file and relevant medical authority.  There is no evidence 
beyond the veteran's contentions to establish that his 
currently diagnosed hyperthyroidism is related to his period 
of service either on a direct or presumptive basis.  As the 
veteran is a layperson with no medical training or expertise, 
his contentions, alone, do not constitute competent medical 
evidence upon which to base a grant of service connection.  
See Brewer v. West, 11 Vet. App. 228 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

The record does not present an approximate balance of 
positive and negative evidence as to any material issue and 
the preponderance of the evidence is against the veteran's 
claim.  Consequently, because a state of equipoise of the 
positive evidence and the negative evidence does not exist, 
the benefit-of-the-doubt doctrine is not applicable to this 
case.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hyperthyroidism is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

